DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I and species where the device is cylindrical.
Claims 7-9 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 


Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites “said biodegradable material based on magnesium”. This “based on magnesium” language for the biodegradable material is no longer in the parent claim and should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the new limitation of “wherein said permeability is obtained by dissolving the wall of the outermost hollow solid and thereby releasing a first dose of the drug delivery and, following exposure of the wall of the inscribed hollow solid, there is the degradation of the wall of the at least one hollow solid inscribed in said outermost hollow solid and thereby a release of a second dose of the drug delivery” [emphasis added]. The emphasized text are not coherent recitations. “Drug delivery” is a process, thus one cannot provide  a “dose” of this process. The recitations may have intended to recite “releasing a first dose of drug” and “a release of a second dose of drug”; however these recitations are also problematic because no drug is recited as a component of the claimed product. The location of the drug doses in claim 1 is not clear, thus the configuration of components necessary or implicitly required to achieve the functional limitation that has been amended into the claim also is not clear. For the sake of compact prosecution and the application of prior art, a device comprising at least two inscribed hollow solids comprising magnesium where drug is contained between the solids and in the interior of the inner most solid will be deemed to meet the instant claim limitations
Claim 16 recites categories of compounds followed by a colon and a more specific compound in the category which is a broad limitation followed by a narrower limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The product of claim 1 has walls that must have a thickness. Different thicknesses correspond to different proportional rates of degradation since more material takes longer to degrade than less material. Regardless of whether the active agent is blended with the wall material or located in a crown or core, the rate at which the wall degrades impacts the rate of release of the active agent when present. Similarly, the motion of vitreous fluid on the surface of a magnesium wall would facilitate its corrosion and subsequent degradable due to shear as the applicant describes in the disclosure employing basic expressions of fluid dynamic. Therefore the recitation of the claims do not add any features to the product of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aghion et al. (previously cited) in view of Kaetsu et al. (previously cited), Patel et al. (previously cited) as evidenced by Wong et al. (previously cited).
Aghion et al. teach a magnesium alloy implant configured as a layered construct with two or more layers, where at least one is the magnesium alloy (see abstract and paragraph 197; instant claim 1). They go on to teach a core where a sequence of layers are applied (see paragraph 199). Aghion et al. detail the inclusion of an active substance that is envisioned as a variety of drugs which include anti-inflammatory agents, proteins (biological material), and DNA (biological material) (see paragraphs 218 and 221; instant claims 2, 5, and 16). Anti-inflammatory agents are also known to treat intraocular pathologies (see Wong et al. column 1 lines 14-23). The drug may be included along with a polymer carrier (see paragraphs 203 and 205). Rod shapes are envisioned for the implants (see paragraph 216). The magnesium may be alloyed with a number of different metals that include calcium (see paragraph 39; instant claim 3). The metal can be shaped in a variety of ways including melting and casting as well as extrusion, thereby generating impermeable, but degradable materials (see paragraphs 255-256 and 272). However, the instantly claimed configuration of magnesium cylinders is not explicitly taught.
Kaetsu et al. teach a layered degradable implant for slow release of drug in intervals from the outside layer inward (see column 1 lines 45-49; instant claim 11). A core is provided with a drug and followed by a drug free layer, then the layers continue to alternate until the desired number is achieved where at least four layers are envisioned (see column 2 lines 14-24).
Patel et al. teach a layered rod shaped drug delivery implant (see abstract and figures 1-4). The rod is open ended, revealing its layers and the layers exist as a core followed by a series of layers 
    PNG
    media_image1.png
    250
    529
    media_image1.png
    Greyscale
 (see figure 4). These layers are a set of concentric cylinders with concentric bases. The core can contain drug or be devoid of drug (see paragraph 9; instant claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drug containing implant of Aghion et al. as a layered rod. This choice would have been obvious because they teach rods and a layered version was known to permit controlled release of the drug as detailed by both Patel et al. and Kaetsu et al.  More specifically, it would have been obvious to provide the Aghion et al. implant as alternating layers of drug free magnesium and drug in polymer carrier, as suggested by Kaetsu et al., as the application of the same technique to a similar product in order to yield the same improvement. Here the release of drug from the layers (crowns) would be expected to occur from the outside inward upon implantation as the magnesium layers are consecutively exposed to the ambient environment and degraded/dissolved as a consequence (see instant claims 1 and 11). Given that the core can be drug containing or not, according to Patel et al., and any number of sets of layers can be applied according to Kaetsu et al., the preparation of a drug containing cylindrical core followed by a magnesium alloy layer followed by a drug layer followed by a magnesium alloy layer followed by a drug layer followed by a magnesium layer would have been obvious. The result can also be described as three concentric magnesium alloy cylinders having concentric bases with the core and annulus of space between each pair filled with a drug in polymer composition of Aghion et al. (see instant claims 1 and 6). It additionally would have been obvious to select an anti-inflammatory agent for the drug of Aghion et al. as an envisioned variety that they teach (see instant claims 2 and 5). This meets the recitation of instant claim 16 which further limits some of the other options for the active ingredient, but does not require their presence. The recitation “intraocular” is an intended use that does not distinguish the claimed device from the structure of the modified device of Aghion et al. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The device rendered obvious by Aghion et al. in view of Kaetsu et al. and Patel et al. could be employed for intraocular drug delivery and pathology treatment, thus the intended use requirements are met. Therefore claims 1-3, 5-6, 10-11, and 16-17 are obvious over Aghion et al. in view of Kaetsu et al. and Patel et al. as evidenced by Wong et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aghion et al. in view of Kaetsu et al. and Patel et al. as evidenced by Wong et al. as applied to claims 1-3, 5-6, 10-11, and 16-17 above, and further in view of Mao et al. (previously cited).
Aghion et al. in view of Kaetsu et al. and Patel et al. as evidenced by Wong et al. render obvious the limitation of instant claim 1. Various alloys of magnesium are envisioned by Aghion et al.; however, a magnesium alloy with the instantly claimed composition is not detailed. 
Mao et al. teach a magnesium alloy termed JDBM with a formula Mg-2.5Nd-.2Zn-0.4Zr for implant applications (see abstract). The material offers superior control of degradation rates over other varieties of magnesium alloy as well as more uniform degradation (see figures 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the magnesium alloy of Mao et al. as the magnesium material in the device of Aghion et al. in view of Kaetsu et al. and Patel et al. as evidenced by Wong et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 4 is obvious over Aghion et al. in view of Kaetsu et al., Patel et al., and Mao et al.as evidenced by Wong et al.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aghion et al. in view of Kaetsu et al. and Patel et al. as evidenced by Wong et al. as applied to claims 1-3, 5-6, 10-11, and 16-17 above, and further in view of Yu et al. (US PGPub No. 2008/0208313).
Aghion et al. in view of Kaetsu et al. and Patel et al. as evidenced by Wong et al. render obvious the limitation of instant claim 1. While magnesium alloy composition is discussed relative to its control over degradation rate, the relationship of the magnesium thickness and this rate is not (see paragraph 210).
Yu et al. teach a stent coated by a series of alternating layers drug and magnesium (see figure 5 and paragraphs 27 and 44-46). The thickness of the magnesium layer is taught to impact its degradation rate and the release kinetics of the drug (see paragraphs 23 and 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the thicknesses of the magnesium layers in the device rendered obvious by the modified teachings of Aghion et al. in order achieve the desired release kinetics of the underlying drugs based upon the teachings of Yu et al. who correlate these parameters. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The limitations of instant claim 15 are an intended use that does not distinguish the claimed device from the structure of the modified device of Aghion et al. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The outermost magnesium wall of the device rendered obvious by Aghion et al. in view of Kaetsu et al., Patel et al., and Yu et al. could have its degradation facilitated by the corrosion induced by movement of the vitreous. Therefore claims 14 and 15 are obvious over Aghion et al. in view of Kaetsu et al., Patel et al., and Yu et al. as evidenced by Wong et al.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered. In light of the amendment to the claims, the rejections under 35 USC 112 and those over Goraltchouk et al. in view of others are hereby withdraw. The arguments directed toward the rejection over Aghion et al. in view of others are not persuasive. New grounds of rejection to address the new claim limitations and scope are detailed.
The applicant argues that Aghion et al. describes an orthopedic implant. More accurately, Aghion et al. teach orthopedic implants as a form for their implant amongst numerous other options. Rod shapes are mentioned both generically and in the context of orthopedic implants. Thus the instantly claimed cylindrical device can read on a device of Aghion et al. with some modifications.
The applicant further argues that Aghion et al. do not discuss the fluid dynamics  of intraocular implantation of the device. Such a description is not required in order to render the claimed invention obvious, given that the recitation does not imply a structure that is any different than that rendered obvious in the rejection.
The applicant notes that Kaetsu et al. teach slow release of actives from polymeric substances. Polymeric substances are taught by Aghion et al. as potential carriers for their actives and the instant claims do not preclude their presence. Therefore the fact that Kaetsu et al. teach polymers is not an indication that their teachings cannot contribute to the obviousness of the claimed product.
The applicant argues that Patel does not teach aspects of the claimed product for which Kaetsu et al. is cited, namely timed release via serial degradation of the layers of the device from the outermost layer to the inner most layer.
The applicant asserts that claim 11 is separately patentable due to the recitation of timed release. No particular release times are claimed and the recitation of “distinct and predefined moments of time” for dose release says nothing about the relationship of these times to one another. Thus the recitation does not distinguish the claimed product over the prior art, given that the doses can be released at any time. 

Regarding the applicant’s comments about the pre-grant publication:
If the applicant wishes to correct the appearance of any future publications of the specification in regard to equations 1 and equation 2, they may submit an amendment to the specification of their equations and their associated paragraphs such that the equations are clearly legible. If the applicant would also like the pre-grant publication to be reprinted with the correction, their attention is directed to MPEP 1130 for guidance.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615